NOTICE OF ALLOWABILITY 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10, 12-21 allowed.
The following is an examiner’s statement of Reasons for Allowance:
The closest prior art is Petkov et al. (US 8,304,115) of record.
Petkov does not disclose location formulas of Claims 1 and 2 comprised with vanadium for a core or shell region composition as well as solid electrolyte or intermediate layer material, subscripted compositions that satisfy a general Formula (1) and subscripts in the regions below for the Claims 1 and 2:
LiaVbAlcTidPeO12-x		(1), 
0.5<a<3.0, 1.2<b<2.0, 0.01<c<0.06, 0.01<d<0.60, 2.8<e<3.2, and 0<x<12 are satisfied in the core region,
0.5<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.8<e<3.2, and 0<x<12 are satisfied in the shell region,
0.5<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.8<e<3.2, and 0<x<12 are 	satisfied in the intermediate layer, and
0.5<a<3.0, 0.01<b<1.0, 0.09<c<0.30, 1.4<d<2.0, 2.8<e<3.2, and 0<x<12 are 	satisfied in the solid electrolyte.

Petkov also does not disclose the location formulas of Claim 12 comprised with vanadium for a core or shell region composition as well as solid electrolyte or intermediate layer material compositions that satisfy a general formula (1) as indicated above for Claim 1 that is further applied to its subscript limitations for dependent Claim 12 regions and for Claim 2 that is further applied to its dependent Claim 21 regions below: 
LiaVbAlcTidPeO12-x 	wherefor:
0.8<a<3.0, 1.2<b<2.0, 0.01<c<0.06, 0.01<d<0.60, 2.9<e<3.1, and 0<x<12 are satisfied in the core region,
0.8<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.9<e<3.1, and 0<x<12 are satisfied in the shell region,
0.8<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.9<e<3.1, and 0<x<12 are satisfied in the intermediate layer, and
0.8<a<3.0, 0.01<b<1.0, 0.09<c<0.3, 1.4<d<2.0, 2.9<e<3.1, and 0<x<12 are satisfied in the solid electrolyte.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Should reaching the examiner by telephone be unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRESO/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722